Citation Nr: 1642366	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a balance disorder, to include as secondary to service-connected bilateral hearing loss. 

2.  Entitlement to an evaluation in excess of 80 percent for bilateral hearing loss for the period from November 30, 2009, to February 1, 2014.  

3.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss on or after February 1, 2014.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1957 to August 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the May 2010 rating decision, the RO, in relevant part, granted service connection for bilateral hearing loss and assigned an 80 percent evaluation effective from November 30, 2009.  

In the April 2011 rating decision, the RO, in relevant part, continued an 80 percent evaluation for bilateral hearing loss; denied entitlement to TDIU; and denied service connection for a balance disorder.  

In August 2013, the RO proposed to reduce the evaluation assigned for the Veteran's service-connected hearing loss from 80 percent to 10 percent.  In a November 2013 rating decision, the RO reduced the evaluation assigned for bilateral hearing loss to 10 percent effective from February 1, 2014.  The Veteran did not appeal that decision. See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Thus, the issue of the propriety of the rating reduction is not on appeal, and no further consideration is necessary.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days following that hearing in order to provide the Veteran and his representative the opportunity to submit treatment records.  However, to date, no additional medical records have been received.

The Board recognizes that the Veteran attempted to raise the issue of entitlement to service connection for a breathing disorder during the July 2016 Board hearing.  See July 2016 Board hearing transcript, 29.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from April 2013 to October 2013 that were considered by the Agency of Original Jurisdiction (AOJ).  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.    

The Board notes that additional VA medical records have been associated with the VBMS file since the November 2013 supplemental statement of the case.  However, as discussed below, the AOJ will have the opportunity to review these records on remand.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND


On review, the Board finds that additional development is necessary prior to the adjudication of the claims. 

Regarding the claim for an increased evaluation for hearing loss, the Board notes that the Veteran was afforded a VA examination in August 2013.  However, the Board finds that a clarifying medical opinion is necessary to reconcile the numerous conflicting audiology findings of record.  See, e.g., March 2008 private audiogram, March 2010 VA examination, July 2010 VA audiology consultation, and July 2011 private audiogram.  The Board does acknowledge that the Veteran submitted a September 2013 private audiology evaluation from Dr. N.H. (initials used to protect privacy) that shows substantially increased pure tone thresholds.  However, Dr. N.H. did not address the prior VA audiometric findings of record or reconcile her findings with the August 2013 VA examination.  
 
Nevertheless, the September 2013 audiology evaluation suggests a possible worsening since the August 2013 VA examination.  Therefore, the Board finds that a VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the claim for service connection for a balance disorder, the Board finds that a remand is necessary to obtain a VA examination and medical opinion.  The Veteran has contended that his balance issues are secondary to his service-connected bilateral hearing loss.  See, e.g., July 2016 Board hearing transcript, 7.  The Veteran was afforded a VA examination in connection with his claim in March 2011.  The examiner determined that the Veteran did not have a specific diagnosis of a balance condition related to his ears.  Rather, he attributed the Veteran's balance issues to post-polio residuals and bilateral neuropathy secondary to a spine injury.  However, the Board notes that the examiner did not address whether the Veteran's condition may have been caused or aggravated by his service-connected bilateral hearing loss.  Therefore, the Board finds that an additional VA examination and medical opinion is necessary to determine the nature and etiology of any balance disorder that may be present.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating and service connection claims.  Thus, the issues should be resolved prior to resolution of the claim for entitlement to TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Furthermore, the record reflects that the AOJ attempted to obtain records from the Social Security Administration (SSA) and received a negative response.  The Board notes that the AOJ issued a September 2014 formal finding regarding the SSA records.  However, there is no indication that the AOJ provided the Veteran proper notice regarding the inability to obtain such records.  Therefore, a remand is required.  38 C.F.R. § 3.159(e).  

In addition, as noted above, the record was held open for 60 days to allow the appellant the opportunity to submit private treatment records; however, no records were received.  During the July 2016 hearing, the Veteran testified that he received treatment pertaining to his balance issues at a hospital located in Madison, Wisconsin.  Therefore, on remand, the AOJ should attempt to obtain any other outstanding and relevant private treatment records.    


Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss or a balance disorder that are not already of record.  A specific request should be made for authorization to obtain records from the hospital located in Madison, Wisconsin, identified during the July 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records. 

2.  The AOJ should notify the Veteran of the inability to obtain records from the Social Security Administration, in accordance with 38 C.F.R. § 3.159(e).   

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.  The examiner should specifically address the disparity between the VA examination findings of record and the private audiology evaluations dated in March 2008, July 2011, and September 2013.  

The examiner should also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any balance disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.


The examiner should identify any balance disorders that have been present during the appeal period.    

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service, to include noise exposure therein.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.   The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

